                                                 Filed
                                             IN CLERK'S OFFICE
                                         U.S. DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK            *      NOV 29 2018       ★
                                   •X
                                           BROOKLYN OFFICE
LINDSAY ASHBY,

                      Plaintiff,           MEMORANDUM & ORDER
                                           18-CV-5957 (KAM)
                 V.



WORLD ENERGY FORUM,

                      Defendant.

                                    X



MATSUMOTO, United States District Judge:

           On October 22, 2018, plaintiff Lindsay Ashby filed

this pro se civil action against World Energy Forum, her former

employer, seeking unpaid wages.    Currently before the court is

plaintiff's request to proceed in forma pauperis.         For the

reasons set forth below, the court denies plaintiff's

application.

           Under 28 U.S.C. § 1914(a), the filing fee to commence a

civil action is $350, plus an additional cost of $50, for a total

of $400.   A court may exercise its discretion to waive the filing

fee upon finding a plaintiff indigent. 28 U.S.C. § 1915(a)(1);

Gibson v. City Municipality of New York, 692 F.3d 198, 200 (2d

Cir. 2012) (holding that "federal law generally permits a district

court to waive [filing] fees for those who cannot afford them"

(citing § 1915(a)(1))); Hughes v. City of Albany, 76 F.3d 53, 55

(2d Cir. 1997) (holding that for plaintiffs "seeking in forma

pauperis status," ... [t]he discretion to waive prepayment of
